TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED FEBRUARY 14, 2014



                                   NO. 03-12-00020-CR


                                Johnny Ray Barr, Appellant

                                              v.

                                The State of Texas, Appellee




     APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN, AND FIELD
 MODIFIED, AND AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court on

December 9, 2011. Having reviewed the record and the parties’ arguments, the Court holds that

there was no error in the court’s judgment requiring reversal. However, there was error in the

judgment that requires correction. Therefore, the Court modifies the judgment of conviction to

reflect that the “Date Judgment Entered” was December 9, 2011, and that the “Findings on

Deadly Weapon” were “YES, A FIREARM.” We further modify the judgment to reflect that the

pleas to the “1st Enhancement Paragraph” and “2nd Enhancement/Habitual Paragraph” were

“TRUE” and to reflect that the findings on the “1st Enhancement Paragraph” and

“2nd Enhancement/Habitual Paragraph” were “TRUE.”         The Court affirms the trial court’s
judgment of conviction as modified. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.